DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kichinosuke (JP H0522908 A, machine translation in English).
	Regarding claim 1, Kichinosuke discloses a stator (Fig. 1) of an electric motor, comprising: an iron core (1); a coil (4) provided in the iron core, with a coil end (e.g., E1/E2, Figs. 2 and 6) formed at each of both ends of the iron core in an axial direction of the electric motor; a hardened impregnant (i.e., the varnish) configured to fix the coil ends (para. 0024); and an insulative covering member (i.e., coil cover 6/7, Figs. 1-4) configured to cover the coil end at each of the both ends (Figs. 1-4), wherein the coil ends each have an outer circumferential portion and an inner circumferential portion (Figs. 2, 4, 6), and at least the outer circumferential portion of the coil end is covered (e.g., via 6b, Fig. 3) by the covering member (Figs. 2-4), wherein a gap is formed between the coil end and the iron core (see annotated Fig. 2 below), and wherein a part of the coil (i.e., the coil lead wires, see annotated Fig. 6 below) is exposed (to the lead wire 10, Fig. 1) from the covering member (Figs. 1 and 6).  

    PNG
    media_image1.png
    879
    831
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    819
    791
    media_image2.png
    Greyscale

Kichinosuke does not mention expressly: wherein said part of the coil is exposed from the gap not being covered by the covering member.  
	However, in view of Kichinosuke’s teaching of the structure and configuration of the coil end, iron core, in particular the lead wire 10 led from the coil (Figs. 1, 2 and 6), it would be easily conceivable and straightforward to one of ordinary skilled in the art to expose said part of the coil (i.e., the coil lead wires) to the outer wall of the covering member through the gap which is not covered by the covering member, such that the gap can be used to provide sufficient space to accommodate all the coil lead wires and connect them the lead wire 10 smoothly. The ordinary skilled in the art would apply such modification, as an intended use of the gap taught by Kichinosuke, without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Regarding claim 8, Kichinosuke discloses: wherein the covering member has one or more holes (dropping holes 6g, Figs. 1-3).
Regarding claim 16, Kichinosuke discloses: wherein the hardened impregnant comprises a temperature-hardening adhesive (para. 0025, 0038: by inherency, the varnish injected into the concave portion 6f of the covering member comprises adhesive) that hardens with heat (para. 0042).  
4.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kichinosuke in view of Yukio (JP S55166447 A).
	Regarding claim 2, Kichinosuke does not mention explicitly: wherein the covering member has an adhesive surface and the surface is stuck on each of the coil ends.
Yukio discloses the stator wherein the covering member has an adhesive surface (adhesive layer 4, figure 2, paragraphs 8-9) and the surface is stuck on each of the coil ends (thermosetting adhesive article 11, figures 1-3, paragraphs 8-9).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to modify Kichinosuke in view of Yukio to design the stator wherein the covering member has an adhesive surface to further bind and secure the coils at the coil ends.
5.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kichinosuke in view of Japanese publication JP S5319704 U.
Regarding claim 3, Kichinosuke does not mention explicitly: wherein the covering member that covers the outer circumferential portion has a long, elongated portion that is wound along the outer circumferential portion.
Japanese publication # JP S5319704 U discloses the covering member that covers the outer circumferential portion (coil end 8, figure 5a) and has a long, elongated portion (partition wall 21, figure5c)  that is wound along the outer circumferential portion (paragraph 1).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to modify Kichinosuke in view of Japanese publication JP S5319704 U to design the coil end where the cover can be pressed into the coil ends to ensure the tightness of the coils.
6.	Claims 4-7 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kichinosuke in view of Japanese publication JP S5319704 U and further in view of Japanese publication JP S59169564 U.
	In regards to claims 4 and 5, Kichinosuke in view of Japanese publication JP S5319704 U discloses the stator according to claim 3 wherein the coil ends (Kichinosuke; coil E1, figure 4) each include an end surface that extends between the outer circumferential portion and the inner circumferential portion and the inner circumferential portion of each coil end is covered by the covering member (Kichinosuke; peripheral wall portion 6b, figures 1-2, paragraph 33).
Kichinosuke in view of  Japanese publication JP S5319704 U does not mention explicitly: the end surface of each of the coil ends is covered by - 19 -the covering member. 30
Japanese publication JP S59169564 U) discloses the stator wherein the end surface of each of the coil ends (coil end 3, figure 1-3) is covered by - 19 -the covering member (heat shrinkable film 4,5, figures 1-3, paragraph 2).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to modify Kichinosuke in view of Japanese publication JP S5319704 U and further in view of Japanese publication JP S59169564 U to design the coil end with an end surface that is covered by the covering member to ensure the coils ends are securely affixed together on all sides.
Regarding claim 6, Kichinosuke in view of Japanese publication JP S5319704 U discloses the stator according to claim 4 wherein the covering member (Kichinosuke - coil covers 6,7, figures 1-4) that covers at least the outer circumferential portion (Kichinosuke - first peripheral wall portion 6a, figures 1-2, paragraph 33) includes a plurality of strip 10portions (JP S5319704 U - partition wall 21, figure5c, paragraph 1), each formed into a short strip shape (JP S5319704 U – bent part 21b, figures 5c, paragraph 1), and the strip portions extend on a surface of the coil end from the elongated portion (JP S5319704 U - partition wall 21, figure5c).
Kichinosuke in view of Japanese publication JP S5319704 U does not mention explicitly: the covering member extending toward the inner circumferential portion and cover at least the end surface of the end surface and the inner circumferential portion.

    PNG
    media_image3.png
    442
    539
    media_image3.png
    Greyscale

Japanese publication JP S59169564 U discloses the covering member (heat shrinkable film 4,5, figures 1-3, paragraph 2) extending toward the inner circumferential portion and cover at least the end surface of the end surface and the inner circumferential portion (figures 1-3).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to modify Kichinosuke in view of Japanese publication JP S5319704 U and further in view of Japanese publication JP S59169564 U to design the stator with a covering member with a plurality of members that extend toward the end surface and covers the end surface and inner circumferential portion to minimize the number of components that comprises the covering member to secure the coil ends.

    PNG
    media_image4.png
    243
    358
    media_image4.png
    Greyscale


Regarding claim 7, Kichinosuke in view of Japanese publication JP S5319704 U and further in view of Japanese publication JP S59169564 U discloses the stator according to claim 5 wherein the covering member comprises a plurality of covering members, and the plurality of covering members include a first 20covering member configured to cover at least the outer circumferential portion of the coil end, and a second covering member configured to cover at least the end surface or the inner circumferential portion of the coil end. As such the combination of the prior art applied renders the claimed invention obvious.
Regarding claim 18, Kichinosuke discloses: wherein the first covering member (6, figures 1 and 3) has an elongated portion (6b) that is formed into an elongated member (the vertically extended circumferential wall of the covering member reads on “an elongated member”) and that is wound entirely around the outer circumferential portion (figures 1 and 2).  
Regarding claim 19, Kichinosuke discloses: wherein the first covering member further includes a plurality of strip portions (see annotated figure 1 below) that are each formed into a short strip shape and that extend on the surface of the coil end from the elongated portion toward the inner circumferential portion, so as to cover the end surface (figures 1-3).  

    PNG
    media_image5.png
    873
    881
    media_image5.png
    Greyscale

Regarding claim 20, Kichinosuke discloses: wherein the second covering member (7, figures 1-3) circumferentially extends along an entirety of the inner circumferential portion, and wherein the second covering member is formed into an elongated member (the vertically extended circumferential wall of the covering member reads on “an elongated member”).
7.	Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kichinosuke in view of Yasuo (JP 2012157207 A) .
In regards to claims 9 and 17, Kichinosuke discloses the stator according to claim 1 wherein the stator comprising of an insulating cover.
Kichinosuke does not mention explicitly the stator further comprising a tightly binding thread or a nonwoven fabric that binds and shapes the coil ends.
Yasuo discloses the stator comprising a tightly thread or a nonwoven fabric that binds and shapes the coil end (coil end binding yarn 14, figures 1, 3, 7, paragraph 18).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to modify Kichinosuke in view of  to design the stator wherein the covering member has an adhesive surface to further bind and secure the coils at the coil ends.

Response to Arguments
8.	Applicant's arguments received 06/23/2022 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 2-7 as set forth above in this Office action.




Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837